    Case 1:20-cv-01530-UNA Document 3 Filed 11/13/20 Page 1 of 1 PageID #: 55



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

PFIZER INC., WARNER-LAMBERT                      )
COMPANY LLC and PF PRISM IMB B.V.,               )
                                                 )
                      Plaintiffs,                )
                                                 )
        v.                                       ) C.A. No. __________________
                                                 )
DR. REDDY’S LABORATORIES, INC. and               )
DR. REDDY’S LABORATORIES, LTD.                   )
                                                 )
                      Defendants.                )


             SUPPLEMENTAL INFORMATION FOR PATENT CASES
        INVOLVING AN ABBREVIATED NEW DRUG APPLICATION (ANDA)

       Plaintiffs hereby provide the information below with respect to the deadlines set forth in
21 U.S.C. 355(j):

       Date Patentee(s) Received Notice: No earlier than October 14, 2020

       Date of Expiration of Patent: February 8, 2034                     ___

       Thirty Month Stay Deadline: *See Below

*   The ANDA is subject to a 30-month stay in In re Palbociclib Patent Litigation,
    MDL No. 19-2912-CFC (D. Del.).



                                          /s/ Megan E. Dellinger
                                          Attorney(s) for Plaintiffs
Dated: November 13, 2020
